iii



                                                                             flLB;) I OP.EN COURl,
                                                                             ON 1--/ '),,[, 1, 01 o ffA._,.,
                       IN THE UNITED STATES DISTRICT COURT                       Pe r A. Moore, Jr.w Clerk
                                                              US District Court . . .
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA eastern District of NC
                                WESTERN DIVISION

                                 NO.   S :'U):(;f2- t vJ 1- \   ~o (4}
      UNITED STATES OF AMERICA                )
                                              )
                    v.                        )             INDICTMENT
                                              )
      TODD MICHAEL NASBY, JR.                 )
                                              )

            The Grand Jury charges that:



            On or about February 22, 2020, in the Eastern District of North Carolina,

      TODD MICHAEL NASBY, JR., the defendant herein, knowing he had previously

      been convicted of a crime punishable by imprisonment for a term exceeding one (1)

      year, knowingly possessed a firearm, and the firearm was in and affecting commerce,

      in violation of Title 18, United States Code, Sections 922(g)(l) and 924.




                          [Remainder of page intentionally left blank]




                                                  1


                Case 5:20-cr-00191-BO Document 1 Filed 04/21/20 Page 1 of 3
                                FORFEITURE NOTICE

          The defendant is given notice that all of the defendant's interest in all property

    specified herein is subject to forfeiture.

           Upon conviction of the offense set forth in the foregoing Indictment, the

    defendant shall forfeit to the United States, pursuant to Title 18, United States Code,

    Section 924(d); as made applicable by Title 28, United States Code, Section 2461(c),

    One (1) Taurus G2C 9mm pistol bearing serial number TMS89877, and any

    ammunition involved in or used in a knowing commission of the said offense.

          If any· of the above-described forfeitable property, as a result of any act or

    omission of a defendant:

          (1)     cannot be located upon the exercise of due diligence;

          (2)     has been transferred or sold to, or deposited with, a third person;

          (3)     has been placed beyond the jurisdiction of the court;

          (4)     has been substantially diminished in value; or

          (5)     has been commingled with other property which cannot be subdivided

                  without difficulty,




                         [Remainder of page intentionally left blank]




                                                 2
/




                Case 5:20-cr-00191-BO Document 1 Filed 04/21/20 Page 2 of 3
it is the intent of the United States, pursuant to Title 2l, United States Code, Section

853(p), to seek forfeiture of any other property of said defendant up to the value of

the forfeitable property described above


                                               A TRUE BILL


                                                                      (J •
                                               FOREPERSON


                                                  If   ,/4 I /4 O).. CJ
                                               DATE:


Robert J. Higdon, Jr.
United States Attorney



By: Daniel William Smith
Assistant United States Attorney
Criminal Division




                                           3


           Case 5:20-cr-00191-BO Document 1 Filed 04/21/20 Page 3 of 3
